DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication interface” in claim 1 and the term of “interface” is directed to generic placeholder that can be hardware interface or software interface.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson (US 2012/0185874) in view of Meriac et al. (US 2017/0187536).

Regarding claim 1,
an electronic device comprising: a communication interface configured to communicate with a server (Fig. 2); and a processor configured to (Fig. 4):
receive a user command for accessing a server through a uniform resource locator (URL) including a network address of the server ... required by the server to provide a service (¶ [0046]: The user may enter the URL, for example, by typing the URL into the address bar, by selecting the browsers forward or backward buttons, by selecting an item from the browsers history or "favorites" lists, by selecting the browsers refresh or reload button, by selecting the browsers home button, by inputting text into a search bar, or by selecting a link on a displayed web page), determine whether the resource exists in the electronic device (¶ [0049]: the invoking applications 203a and 203b check to see whether the extracted URL, title, or other metadata of the web page displayed by web browser 201 has a match in the name database 205), and
based on determining that the resource exists in the electronic device, control the communication interface to access the server using a network address included in the URL (¶ [0049]: If an invoking application finds a match in the name database, then it is determined that the local application 202 associated with the invoking application can be used with the cloud application 104 being displayed by the web browser. The method 300 then proceeds to step 310. If no match is found, then it is determined that none of the associated local applications can be used with the cloud application being displayed by the web browser, and no local applications are activated. The method can then return to step 304 and wait for the user to enter another URL in the address bar of the web browser).
Cookson discloses all the subject matter of the claimed invention with the exception of a uniform resource location (URL) including a network address of the server and information on a resource required to provide a service, determine the resource exists in the electronic device based on the information on the resource included in the URL. Chang from the same or similar fields of endeavor discloses a uniform resource location (URL) including a network address of the server and information on a resource required to provide a service, determine the resource exists in the electronic device based on the information on the resource included in the URL (¶ [0068]: The authentication URL provided with the transaction may include a fingerprint portion 60 which is generated using the authentication information for the device 2. For example, the fingerprint portion 60 may be a hash of part of the certificate or public key of the authentication information. This means that to be able to direct the resource device 4 to access the authentication information from the authentication URL, the device 2 sending the transaction must itself have access to the authentication information; ¶ [0116]: https://cloud.iot/c2V4bWFzdGVyLTMwMDA Devices publish resources: We give all devices the ability to publish resources. These resources could be served from the device itself when available (e.g. coap://<ipv6-address>/a210Y2h1bi1rZXR0bGU), with users relying on various caches when it is not. Alternatively, these resources could be given a cloud address (e.g. https://iot.arm.com/a210Y2h1bi1rZXR0bGU) for high availability. Requires agreement with cloud, but easier for device (generated only once, always served from cloud). Note that a resource has only one URL--the above two URLs are not equivalent. Verifiable Owner: The URL for each resource can contain a part computed from the fingerprint of the certificate to guarantee integrity even when served from untrusted sources). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Crookson by using authentication URL including a network address of the server and fingerprint portion be a hash of part of the certificate or public key of the authentication information of Meriac. The motivation would have been to improve the security of the system by reducing the chance that an unauthorized device could somehow direct the resource device 4 to a valid authentication URL with valid authentication information (Meriac ¶ [0068]).
Regarding claim 8 referring to claim 1, Cookson discloses a method for accessing a server by an electronic device, the method comprising: ...  (Fig. 4, see the rejection for claim 1)

Regarding claims 2 and 9, Cookson discloses 
wherein the processor is configured to: based on the resource being existing in the electronic device, access the server through the communication interface (¶ [0049]: If an invoking application finds a match in the name database, then it is determined that the local application 202 associated with the invoking application can be used with the cloud application 104 being displayed by the web browser. The method 300 then proceeds to step 310), and based on the resource being not existing in the electronic device, perform error processing (¶ [0049]: If no match is found, then it is determined that none of the associated local applications can be used with the cloud application being displayed by the web browser, and no local applications are activated. The method can then return to step 304 and wait for the user to enter another URL in the address bar of the web browser).

Regarding claims 3 and 10, Cookson discloses 
wherein the processor is configured to: determine whether an application capable of accessing the server through the network address exists, among applications installed in the electronic device (¶ [0049]: If an invoking application finds a match in the name database, then it is determined that the local application 202 associated with the invoking application can be used with the cloud application 104 being displayed by the web browser), and based on the application being existing, access the server through the communication interface by executing the determined application (¶ [0050]: one or more of the invoking applications 203 activates its respective local application 202. At step 311, the activated local application begins .

Regarding claims 4 and 11, Cookson discloses 
wherein the processor is configured to, based on the application capable of accessing the server through the network address being not existing, among applications installed in the electronic device, perform error processing (¶ [0049]: If no match is found, then it is determined that none of the associated local applications can be used with the cloud application being displayed by the web browser, and no local applications are activated. The method can then return to step 304 and wait for the user to enter another URL in the address bar of the web browser).

Regarding claims 5 and 12, Cookson discloses 
further comprising: a display, wherein the processor is configured to, based on the resource being existing, control the display to display a notification message notifying that the resource is not existing (¶ [0049]: If no match is found, then it is determined that none of the associated local applications can be used with the cloud application being displayed by the web browser, and no local applications are activated. The method can then return to step 304 and wait for the user to enter another URL in the address bar of the web browser).

Regarding claims 6 and 13, Cookson discloses 
wherein the processor is configured to determine whether the resource exists using an application installed in the electronic device through an application programming interface (API) (Fig. 2, ¶ [0049]: the invoking applications 203a and 203b check to see whether the 

Regarding claims 7 and 14, Cookson discloses all the subject matter of the claimed invention with the exception of wherein the information on the resource comprises at least one of authentication information required for providing the service and information on a sensor for acquiring the authentication information. Chang from the same or similar fields of endeavor discloses wherein the information on the resource comprises at least one of authentication information required for providing the service and information on a sensor for acquiring the authentication information (¶ [0068]: The authentication URL provided with the transaction may include a fingerprint portion 60 which is generated using the authentication information for the device 2. For example, the fingerprint portion 60 may be a hash of part of the certificate or public key of the authentication information. This means that to be able to direct the resource device 4 to access the authentication information from the authentication URL, the device 2 sending the transaction must itself have access to the authentication information; ¶ [0116]: https://cloud.iot/c2V4bWFzdGVyLTMwMDA Devices publish resources: We give all devices the ability to publish resources. These resources could be served from the device itself when available (e.g. coap://<ipv6-address>/a210Y2h1bi1rZXR0bGU), with users relying on various caches when it is not. Alternatively, these resources could be given a cloud address (e.g. https://iot.arm.com/a210Y2h1bi1rZXR0bGU) for high availability. Requires agreement with cloud, but easier for device (generated only once, always served from cloud). Note that a resource has only one URL--the above two URLs are not equivalent. Verifiable Owner: The URL for each resource can contain a part computed from the fingerprint of the certificate to guarantee integrity even when served from untrusted sources). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Crookson .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466